Citation Nr: 0728517	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a low back strain.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to August 
1987, from January 1991 to August 1991, and from January 1998 
to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected low back strain more 
nearly approximates slight limitation of motion of the lumbar 
spine; moderate limitation of motion of the lumbar spine is 
not shown.

2.  Neither moderate intervertebral disc syndrome nor muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position are shown.

3.  The evidence does not show forward flexion of the 
thoracolumbar spine greater than 30 degrees, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

4.  A chronic left shoulder was not manifest during service 
and was not identified until 2002; the veteran's current left 
shoulder disorder is not etiologically related to an injury 
or disease incurred in service.

5.  The competent evidence establishes that the veteran's 
cervical spine disorder is directly related to his service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no more, for residuals of a low back strain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5292, 5295 (2002), 
DC 5237 (2006).

2.  A left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

3.  With the resolution of reasonable doubt in the veteran's 
favor, residuals of a cervical spine injury were incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in December 2001 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claims.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims that VA 
has not sought.

VA medical records, VA examination reports and medical 
opinion, private treatment records, and private medical 
evidence have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect specifically to the claim for higher evaluation 
for a low back disability, the Board notes that the VA 
General Counsel has held that, when a claimant raises a new 
"downstream" issue, or claim, in a notice of disagreement, 
the VCAA does not require VA to provide new notice under 
§ 5103 so long as it addresses the new issue in a statement 
of the case, and provided that it gave a § 5103 notice in 
conjunction with the initial claim. See VAOPGCPREC 8-03.  

As noted above, an initial VCAA notice was provided to the 
veteran in December 2001, in conjunction with his claim for 
service connection for a low back disability and prior to the 
March 2002 rating decision that granted service connection.  
The veteran appealed the rating assigned, and his 
disagreement with the rating assigned is a "downstream" 
issue. For this reason as well, further VCAA notice is not 
required.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not provided with notice for the claims on appeal.  
However, to the extent that the claim for a cervical spine 
disability has been granted, there is no prejudice to the 
veteran.  

With respect to the claim for an increased rating, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for a higher 
rating as this is the premise of the claim.  Given that the 
Board has increased the rating for the entire time on appeal, 
there is no prejudice to the veteran.  Finally, as to the 
claim for a left shoulder disorder, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Initial Rating for a Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21(2006).  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board considers the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Further, it is the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Actually painful, 
unstable, or malaligned joints, due to healed injury, are as 
entitled to at least the minimum compensable rating for the 
joint.  The joints should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  See 38 C.F.R. § 4.59.

Prior to the date the veteran filed his claim, the applicable 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, while the 
claim was on appeal, the remaining spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  

The Court of Appeals for Veterans Claims (Court) has stated 
that when the Board addresses in its decision a question that 
was not addressed by the RO, the Board must consider the 
question of adequate notice of the Board's action and an 
opportunity to submit additional evidence and argument.  If 
not, it must be considered whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  In addition, if the Board determines that the 
claimant has been prejudiced by a deficiency in the statement 
of the case, the Board should remand the case to the RO 
pursuant to 38 C.F.R. § 19.9, specifying the action to be 
taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  

It was further held that pursuant to 38 U.S.C.A. § 7104, the 
Board's decisions must be based on consideration of all 
evidence and material of record, rather than merely evidence 
which pre- dates or post-dates a pertinent change to VA's 
Rating Schedule.

Under the old criteria, a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine, and a 20 
percent rating was warranted for moderate limitation of 
motion (DC 5292), a 10 percent was assigned for mild 
intervertebral disc syndrome, and a 20 percent for moderate 
recurring intervertebral disc syndrome with recurring 
attacks; and a 10 percent was warranted for lumbosacral 
strain with characteristic pain on motion and a 20 percent 
was warranted with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position (DC 5295)2 (2002).  

Under the amended criteria, currently in effect, a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the amended intervertebral disc syndrome regulations, a 
10 percent is warranted with incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.  A 20 percent rating will be 
assigned with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An incapacitating episodes is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

In this case, the RO granted the veteran a zero percent 
rating for low back strain in an initial March 2002 rating 
decision, effective December 2001 under DC 5295.  The veteran 
contends that his low back strain is worse than a zero 
percent rating, and that he is entitled to a higher rating.

A December 2001 MRI reflected that the veteran had diffusely 
bulging disc noted throughout the lumbar spine with no disc 
herniation or nerve root impingement.  Private treatment 
records of January 2002 contain medical statements that the 
veteran had chronic upper and lower back pain.  VA treatment 
records of January through April 2002 show that the veteran 
was treated for lumbar and thoracic back pain related to his 
1991 back injury in service.  

A VA examiner of March 2002 who had reviewed the veteran's 
medical records found the veteran could flex the lumbar spine 
to 90 degrees, touch his toes, and extend to 30 degrees with 
pain at terminal extremes, and some tenderness over the left 
thoracolumbar, lumbrosacral paraspinous muscles.  The 
examiner also found that the veteran could laterally bend and 
rotate to 30 degrees and opined that he thought the veteran 
would improve with physical therapy and a transcutaneous 
electrical nerve stimulation (TENS) unit.

Turning to the consideration of DeLuca v. Brown, 8 Vet. App. 
202 (1995) and the provisions of § 4.59, the Board finds the 
veteran's low back disability approximates the criteria for a 
10 percent evaluation based on limitation of motion of the 
joint.  As noted above, the veteran has reported on-going low 
back pain.  

The most recent VA examination reflects that the veteran only 
had pain at the terminal extremes of range of motion; 
however, he is entitled to a compensable rating for 
limitation of motion based on a showing of degenerative disc 
disease of the low back with painful motion.  The objective 
physical assessments consistently reflect tenderness on 
palpation and discomfort with range of motion testing.  As 
periarticular pathology has been shown in conjunction with 
painful limitation of motion a 10 percent rating is warranted 
under DC 5292.  See 38 C.F.R. § 4.59.

In order to warrant a 20 percent disability evaluation, the 
next higher evaluation, the evidence must show "moderate" 
limitation of motion (DC 5292), "moderate" intervertebral 
disc syndrome (DC 5293), or muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position (DC 5295) under the pre-amended 
regulations. 

In this case, there is no evidence of moderate limitation of 
motion.  While the veteran has reported pain on motion, his 
limitation of motion is normal.  Even considering functional 
limitation based on pain, it does not approximates the 
equivalent of "moderate" limitation of motion.

Next, with respect to a higher rating for intervertebral disc 
disease under DC 5293, the Board notes that an X-ray report 
dated in February 2002 showed "mild" degenerative changes.  
In addition, outpatient treatment records reflect no 
neurological symptoms as evidenced by a normal sensory 
examination, 2+ reflexes, and 5/5 motor strength.  As no more 
than slight intervertebral disc syndrome has been shown, the 
evidence does not support a higher rating under DC 5293.

Further, there is no evidence of muscle spasms, or loss of 
lateral spine motion.  The evidence clearly does not meet the 
criteria for the next higher rating under the pre-amended 
regulations.  The Board notes that the veteran has asserted 
that he has pain, and that it has limited his daily 
activities.  The complaint of pain is taken into 
consideration in the 10 percent disability evaluation.  
Nothing, lay or medical, establishes that there is the 
functional equivalent of a higher rating. 

Next, the Board will consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the amended 
regulations.  

The competent evidence does not show that the veteran 
experiences loss of range of motion, to warrant an initial 
disability rating in excess of 10 percent under the revised 
rating criteria.  The General Rating Formula for Diseases and 
Injuries of the Spine (2003) provides for ratings with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Since the veteran has almost 
full ranges of motion of the thoracolumbar spine before the 
onset of pain, with only some tenderness noted, his low back 
strain does not meet the criteria for a 10 percent rating 
under the new regulations, nor does it warrant a 20 percent 
rating, which restricts range of motion more.  

Next, a higher rating may be assigned with intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks.  In this 
case, there is no evidence that the veteran has even been 
prescribed bedrest.  Therefore, a higher rating based on 
chronic neurological manifestations cannot be established.  

For these reasons, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that for the entire 
period of claim, his service-connected low back strain 
warrants a 10 percent disability rating and no more.  

Service Connection for Left Shoulder Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends that his left shoulder injury is related 
to his service and was precipitated by a fall on a C-130 
aircraft.  Service medical records are silent for any left 
shoulder injuries or diseases.  Military examinations dated 
in March 1990, August 1994, and August 1997 show a normal 
clinical evaluation of his upper extremities.  Based on this 
evidence, the Board finds that there is no competent evidence 
of a chronic left shoulder disorder in service.

Post-service medical records do not show treatment for, 
complaints of, or a diagnosis related to a left shoulder 
disorder for several years after service.  Specifically, the 
first reported left shoulder problems were related when the 
veteran filed his claim in November 2001.  Evidence did not 
show left shoulder pathology until an April 2002 X-ray which 
noted mild degenerative changes of the left shoulder.  

Therefore, evidence has not been presented showing left 
shoulder symptomatology since service.  Rather he was 
diagnosed with mild degenerative changes of the left shoulder 
several years after discharge.  While he subsequently 
indicated that he had had left shoulder problems since active 
duty, the Board places greater probative value on the absence 
of complaints or treatment for this disorder in the 
intervening years.  This multi-year gap, in the absence of 
confirmatory evidence showing continuity of such symptoms, 
does not support the veteran's assertions that he has 
experienced these disorders since active duty. 

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no physician has established a 
relationship between the veteran's left shoulder disorder and 
active duty.    

The Board has considered the veteran's statements that he has 
experienced left shoulder problems since active duty.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

To the extent that the veteran has claimed on-going symptoms 
since active duty, his statement is competent.  However, his 
statements are unsupported by contemporaneous records, 
including post-service private and VA clinical records 
showing no complaints for several years after discharge.  The 
Board finds this evidence more probative than his unsupported 
report of continuity.  

Given the lack of in-service complaints related to a left 
shoulder disorder, the absence of identified symptomatology 
for several years after discharge, and no medical nexus 
between the veteran's current complaints and active duty, the 
Board finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim, the Board is unable to grant the 
benefit sought. 

Service Connection for  Cervical Spine Disorder

The veteran contends that his cervical spine disorder is 
related to an injury he received in the Gulf War.  Service 
medical records of April 1991 indicate the appellant injured 
his cervical spine on active duty and he was restricted from 
heavy lifting and placed on a physical profile.  Private 
treatment records of April and May 1991 show that the 
appellant had physical therapy for his cervical pain.  Based 
on this evidence, the Board finds that the veteran incurred a 
cervical spine injury while in service.

As to whether the veteran's current cervical spine disorder 
is related to his in-service cervical spine injury, private 
medical opinion of January 10, 2002, based upon the 
appellant's statements of his history, states that "[i]t is 
my medical opinion that the patient's chronic neck and low 
back symptoms are likely related to the injury that he 
sustained during the time of the Gulf War."  

A private medical opinion of January 11, 2002, states that 
according to the veteran's medical records, it has been the 
opinion of several physicians that the veteran's cervical 
pain could be related to lifting injuries he incurred during 
Desert Storm.  VA treatment records of January to March 2002 
of the cervical spine relate the veteran's condition to his 
fall with back injury in 1991.  

The Board finds that the competent evidence weighs in favor 
of the veteran's claim.  Based on this evidence, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's cervical spine disorder was 
incurred in active military service.  


ORDER 

An initial disability rating of 10 percent for service-
connected low back strain is granted for the entire period of 
the claim, subject to the criteria for payment of monetary 
awards.

Service connection for left shoulder injury is denied.

Service connection for residuals of a cervical spine injury 
is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


